FORD, J.
If I were permitted to enter the ¡realm of conjecture I might dismiss this writ. I could, and indeed do, guess that the proceedings before the magistrate were entirely regular. But, owing to the slovenly manner in which the .papers upon which I am asked to remand the relator were prepared, and their meaninglessness when scrutinized with that degree of care which should always be employed when the personal liberty of any one is concerned, I must sustain the writ and discharge the prisoner.